DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The claim set filed 5 February 2021 has been considered on the merits. 
Claims 1-20 are rejected. 	

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, for example see [003] and [021]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCormick (US Publication 2017/0052096). 
Regarding claim 1, McCormick teaches a support holder (referred to as an apparatus 10  for handling biological specimens in [0039] and illustrated in Figure 1) for a test device (e.g. a biological specimen), the holder (apparatus 10) comprising:
 a base (which corresponds to a structure formed by a bottom wall 15 and side walls, see [0039] and illustrated in Figure 1) having a first plurality of sidewalls (which corresponds to a front wall 34 and a opposite rear wall 146, see [0039], [0050] and Figures 1 and 6) having a first length and a second plurality of sidewalls (referred to as a side walls 50 in [0039] and illustrated in Figure 1) having a second length (see Figure 1, which shows a rectangular apparatus 10) wherein the second length is greater than the first length (see Figure 1), wherein the first plurality of sidewalls and the second plurality of second sidewalls define a cavity (referred to as a compartment 13 for receiving a biological specimen in [0039] and illustrated in Figure 1) in the base (i.e. bottom wall 15 and side walls), wherein the cavity (i.e. compartment 13)  includes a surface (which corresponds to the upper surface of bottom wall 15) for receiving a portion of the test device (e.g. a biological specimen); and 
a plurality of projections (which corresponds to annotated characters A1, A2, B1 and B2) (see the annotated Figure 1 below) (where projection is understood as a part that juts out) extending away from the base (i.e. bottom wall 15), wherein a first pair of projections (A1 and A2, see annotated Figure 1) of the plurality of projections extends from one sidewall (i.e. rear wall 146) of the second plurality of sidewalls and a second pair of projections  (B1 and B2, see annotated Figure 1) of the plurality of projections extends from another sidewall (i.e. side wall 50 see [0041]) of the second plurality of sidewalls, wherein each projection of the plurality of projections is configured to be associated with a leg portion (referred to as a leg 224 in [0051], see Figure 10), and 
wherein a first sidewall (i.e. rear wall 126) of the first plurality of sidewalls includes a center notch (see annotated Figure 1) positioned between a first corner portion and a second corner portion and wherein a second sidewall of the first plurality of sidewalls includes a removable portion (which is an attachment to a cover 308, see Figure 13) configured to cover an opening (see annotated Figure 1) into an interior of the base (i.e. the structure formed by a bottom wall 15 and side walls, see Figure 1). 

    PNG
    media_image1.png
    592
    532
    media_image1.png
    Greyscale

Regarding claim 2, McCormick teaches the support holder of claim 1, wherein the opening extends at least partially through the interior of the base, from the first sidewall of the first plurality of sidewalls to the second sidewall of the first plurality of sidewalls (see annotated Figure 1, which shows the opening extending to the interior of the base from the rear wall towards the front wall 34).
Regarding claim 3, McCormick teaches the support holder of claim 1, the support holder (i.e. apparatus 10)) wherein each projection of the plurality of projections (which corresponds to annotated characters A1, A2, B1 and B2 in annotated Figure 1)  includes a housing (which corresponds to rear wall 62 and front wall 64 when assembled) for receiving a leg portion (224).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick (US Publication 2017/0052096). 
Regarding claim 5, McCormick teaches the support holder of claim 1.
McCormick doesn’t teach a support holder having a first length of a plurality of sidewalls wherein the first length of the first plurality of sidewalls ranges from about 20 mm to about 50 mm.
It would have been obvious to one of ordinary skill in the art at the time of the invention to change size of a plurality of sidewalls such modifications would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art (see In re Rose, 220 F.2d 459, 105 USPQ 237 CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 1984).  
Regarding claim 6, McCormick teaches the support holder of claim 1.
McCormick doesn’t teach a support holder having a second length of a second plurality of sidewalls wherein the second length of the second plurality of sidewalls ranges from about 90 mm to about 130 mm.
It would have been obvious to one of ordinary skill in the art at the time of the invention to change size of a plurality of sidewalls because such modifications would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art (see In re Rose, 220 F.2d 459, 105 USPQ 237 CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 1984).  
Regarding claim 7, McCormick teaches the support holder of claim 1.
McCormick doesn’t teach a support holder having sidewalls wherein the sidewalls have a thickness ranging from about 6 mm to about 8 mm.
It would have been obvious to one of ordinary skill in the art at the time of the invention to change size of a plurality of sidewalls because such modifications would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art (see In re Rose, 220 F.2d 459, 105 USPQ 237 CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 1984).  
Regarding claim 8, McCormick teaches the support holder of claim 1. 
McCormick doesn’t teach a support holder having a plurality of sidewalls wherein the sidewalls have a height ranging from about 20 mm to about 30 mm.
It would have been obvious to one of ordinary skill in the art at the time of the invention to change size of a plurality of sidewalls because such modifications would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art (see In re Rose, 220 F.2d 459, 105 USPQ 237 CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 1984).  
Regarding claim 9, McCormick teaches the support holder of claim 1. 
McCormick doesn’t teach a support holder having a first corner and a second corner portion wherein the first corner portion and the second corner portion each has a height about 5 mm greater than a height of the second plurality of sidewalls.
It would have been obvious to one of ordinary skill in the art at the time of the invention to change the heights of corner portions because  such modifications would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art (see In re Rose, 220 F.2d 459, 105 USPQ 237 CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 1984).
Regarding claim 12, McCormick teaches the support holder of claim 1. 
McCormick doesn’t teach a support holder having a center notch wherein the center notch has a length ranging from about 15 mm to about 20 mm.
It would have been obvious to one of ordinary skill in the art at the time of the invention to change the heights of corner portions such modifications would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art (see In re Rose, 220 F.2d 459, 105 USPQ 237 CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 1984).  
Claim 4  rejected under 35 U.S.C. 103 as being unpatentable over McCormick as applied to claim 1 above further in view of Polletta (US Publication 2013/0009032). 
Regarding claim 4, McCormick teaches the support holder of claim 1. 
McCormick doesn’t teach a support holder having a leg portion wherein the leg portion includes a nonslip material.
In the analogous art of providing device holders, Polletta teaches a support holder (referred to as a portable support stand in the abstract) having a leg portion (referred to as a unipod leg in the abstract) wherein the leg portion includes a nonslip material (see the abstract, which recites “non-slip tip is attached to the end of the leg to prevent slipping”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the non-slip tip having a nonslip material as disclosed by Polletta into the device disclosed by McCormick for the benefit of preventing the leg from slipping”). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McCormick (US Publication 2017/0052096) as applied in claim 1 further in view of Pallas (US Publication 2016/0096175).
Regarding claim 10, McCormick teaches the support holder of claim 1. 
McCormick doesn’t teach a support holder having a surface wherein the surface includes a cavity in fluid communication with a plurality of air vents.
In the analogous art of providing sample holder, Pallas teaches a base 164 and sidewalls (see Figure 6) forming a cavity 176, see [0057]) wherein a surface of the cavity includes an air vent (referred to as a 178 in [0056], which recites “indentation 180 is located proximal to fill port 178 and is configured to provide an enlarged working volume for allowing fluid to enter and air to exit as cavity 176 is filled”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the air vent (i.e. fill port 178 of Pallas into each sidewall of the second plurality of sidewalls disclosed by McCormick for the benefit of allowing fluid to enter and air to exit a cavity (see [0056]). 
Claims 11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick (US Publication 2017/0052096) in view of Ibrahim (US Publication  2002/0056792). 
Regarding claim 11, McCormick teaches the support holder of claim 1.
McCormick doesn’t teach a support holder wherein each projection of a plurality of projections includes a neck portion having a first height, a leg portion having a second height, wherein the second height is greater than the first height, and the neck portion is disposed between the leg portion and a base.
In the analogous art of providing support holders, Ibrahim teaches a neck (referred to as a stabilizing arm 18 in [0020] and illustrated in Figure 1) having a first height (see Figure 1) and a leg portion ( referred to as legs 13 in [0020] and illustrated in Figure 1) wherein the second height is greater than the first height (see Figure 1), and the neck portion is disposed between the leg portion and a  base (which corresponds to a lower hub 20, see [0020] and Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the neck (i.e. stabilizing arm 18) of Ibrahim into the support holder disclosed by McCormick for the benefit of stabilizing the support holder (see [0020] of Ibrahim).
Regarding claim 13, McCormick teaches a support holder (referred to as an apparatus 10 for handling biological specimens in [0039] and illustrated in Figure 1) for a test device (e.g. a biological specimen), the holder (apparatus 10) comprising:
 	a base (which corresponds to a structure formed by a bottom wall 15 and side walls, see [0039] and illustrated in Figure 1) having a first plurality of sidewalls (which corresponds to a front wall 34 and a opposite rear wall 146, see [0039], [0050] and Figures 1 and 6) having a first length and a second plurality of sidewalls (referred to as a side walls 50 in [0039] and illustrated in Figure 1) having a second length, wherein the second length is greater than the first length (see Figure 1), wherein the first plurality of sidewalls and the second plurality of second sidewalls define a cavity (referred to as a compartment 13 for receiving a biological specimen in [0039] and illustrated in Figure 1) in the base (i.e. bottom wall 15), wherein the cavity (i.e. compartment 13)  includes a surface (which corresponds to the upper surface of bottom wall 15) for receiving a portion of the test device (e.g. a biological specimen); and 
a plurality of projections (which corresponds to characters A1, A2, B1 and B2 of the annotated Figure 1)(where the term projection is interpreted as a part that justs out) extending away from the base (i.e. bottom wall 15), wherein a first pair of projections (A1 and A2, see annotated Figure 1) of the plurality of projections extends from one sidewall (i.e. rear wall 146) of the second plurality of sidewalls and a second pair of projections  (B1 and B2, see annotated Figure 1) of the plurality of projections extends from another sidewall (i.e. side wall 50 see [0041]) of the second plurality of sidewalls, wherein each projection of the plurality of projections is configured to be associated with a leg portion (referred to as a leg 224 in [0051], see Figure 10), and 
wherein each projection of the plurality of projections comprises a housing (rear wall 62 and front wall 64)  for receiving the leg portion (224).
McCormick doesn’t teach a support holder including a neck portion having a first height, and a leg portion having a second height, wherein the second height is greater than the first height.
In the analogous art of providing support holders, Ibrahim teaches a neck (referred to as a stabilizing arm 18 in [0020] and illustrated in Figure 1) having a first height (see Figure 1) and a leg portion ( referred to as legs 13 in [0020] and illustrated in Figure 1) wherein the second height is greater than the first height (see Figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the neck (i.e. stabilizing arm 18) of Ibrahim into the support holder disclosed by McCormick for the benefit of stabilizing the support holder (see [0020] of Ibrahim).
Regarding claim 14, the combination of McCormick and Ibrahim teaches support holder of claim 13, wherein a first sidewall of the first plurality of sidewalls includes a center notch (see annotated Figure 1 of McCormick) positioned between a first corner portion and a second corner portion (see annotated Figure 1 of McCormick). 
Regarding claim 15, the combination of  McCormick and Ibrahim teaches support holder of claim 14, wherein a second sidewall of the first plurality of sidewalls includes a removable portion (which is an attachment to a cover 308, see Figure 13 of McCormick) configured to cover an opening (see annotated Figure 1 of McCormick) into an interior of the base (i.e. the structure formed by a bottom wall 15 and side walls, see Figures 1 and 13 of McCormick). 
Regarding claim 16, the combination of  McCormick and Ibrahim teaches support holder of claim 15, wherein the opening extends at least partially through the interior of the base, from the first sidewall of the first plurality of sidewalls to the second sidewall of the first plurality of sidewalls (see annotated Figure 1 of McCormick, which shows the opening extending to the interior of the base from the rear wall towards the front wall 34).
Regarding claim 17, McCormick teaches the support holder of claim 16. 
wherein a weighted insert (referred to as a paraffin block 102 in [0046] and illustrated in Figure 3 of McCormick) is disposed in the interior of the base (wherein the limitation weighted is interpreted in light of the specification to mean the insert has a weight, notwithstanding whether the weight has been weighted because in an apparatus claim only the final product is given patentable weight, moreover, the insert is a material structure which inherently has a weight). 
Regarding claim 18, the combination of  McCormick and Ibrahim teaches the support holder of claim 13. 
The combination of  McCormick and Ibrahim doesn’t teach a support holder wherein a first length of a first plurality of sidewalls ranges from about 20 mm to about 50 mm.
It would have been obvious to one of ordinary skill in the art at the time of the invention to change size of a plurality of sidewalls  because such modifications would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art (see In re Rose, 220 F.2d 459, 105 USPQ 237 CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 1984).  
Regarding claim 19, the combination of  McCormick and Ibrahim teaches the support holder of claim 13.
The combination of  McCormick and Ibrahim doesn’t teach a support holder having a plurality of sidewalls wherein the second length of the second plurality of sidewalls ranges from about 90 mm to about 130 mm.
It would have been obvious to one of ordinary skill in the art at the time of the invention to change size of a plurality of sidewalls because such modifications would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art (see In re Rose, 220 F.2d 459, 105 USPQ 237 CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 1984). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of McCormick and Ibrahim as applied in claim 13 further in view of Pallas (US Publication 2016/0096175).
Regarding claim 20, the combination of  McCormick and Ibrahim teaches the support holder of claim 13.
The combination of  McCormick and Ibrahim doesn’t teach a support holder wherein each sidewall of a second plurality of sidewalls includes an air vent.
In the analogous art of providing sample holder, Pallas teaches a base 164 and sidewalls (see Figure 6) forming a cavity 176, see [0057]) wherein a side wall includes an air vent (referred to as a fill port 178 in [0056], which recites “indentation 180 is located proximal to fill port 178 and is configured to provide an enlarged working volume for allowing fluid to enter and air to exit as cavity 176 is filled”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the air vent (i.e. fill port 178 of Pallas into each sidewall of the second plurality of sidewalls disclosed by McCormick for the benefit of allowing fluid to enter and air to exit a cavity (see [0056]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9:30 A.M. to 5:30 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               
/JENNIFER WECKER/         Primary Examiner, Art Unit 1797